Pee Cueiam,
An examination of the testimony in this ease satisfies us that the findings of fact made by the learned court below are fully sustained by the evidence. As to the allegations of fraud on the part of the defendants they are entirely without support from the testimony. The conclusions of law found by the court, in our judgment, are quite correct. It would be a useless waste of time to review all these matters in detail, and we therefore affirm the decree on the opinion of the court below.
Judgment affirmed and appeal dismissed at the cost of the appellant.